Title: James Madison to Bernard Peyton, 3 April 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 3. 1829
                            
                        
                        
                            
                        I recd. lately from Mr. Quincy President of Harvard University, a letter expressing a particular desire to
                            obtain all the printed Reports, and other documents, which relate to the origin, history, Constitution, discipline, and
                            present State of the University of Virginia. Finding that there will be difficulty in procuring all that is wished
                            for from the sources to which I have applied, and the papers in my hands being deficient, and in single copies only, I
                            take the liberty which I hope will be excused of asking your aid in complying with a request, the object of which intitled
                            it to respect. It is probable that all the communications thro’ the Literary Board, to the General Assembly, may be had in
                            Richmond where they were printed, and these may contain the substance at least of the information desired; Mr. Quincy will
                            be very thankful for whatever can be procured, on the subject & of a transmission thereof to him at Boston, with a
                            draft for all the expenses incurred, which will be paid in Boston or elsewhere, as may be directed. I am sorry to give you
                            all this trouble however confident of your disposition to render services connected with the cause of Public Education,
                            and acceptable to its patrons.
                        I take this occasion to acknowledge the kind invitation in a late letter from you. I should have done so sooner
                            but it has been of very late date only, though my mind was open to the idea of such a visit to Richd as may now take place,
                            if it shd be found that my assent was the only pre-requisite. Whatever may happen to be our location,
                            whilst in Richd. Mrs. M. unites in assurances to Mrs. P. and yourself, of our particular sensibility to the kind offer
                            made us, and of our cordial respects and best wishes
                        
                        
                            
                                J. M.
                            
                        
                    